DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments dated 12 October 2021 with respect to the pending claims have been considered, but are moot in view of new grounds of rejection.
Additionally, Applicant asserts that Nakagawa fails to disclose applying a specific predetermined voltage (Remarks, p. 8.)  However, the Examiner respectfully disagrees.  Nakagawa discloses a source potential for the amplification transistor, VPI, which is listed as a “high potential power line.”  As noted by the Applicant and in the previous Office Action, Nakagawa discloses that the back-gate is turned to an off-state by applying a voltage lower than the source potential [0176.]  Therefore, the specific voltage applied in order to turn the transistor to an off state is any voltage lower than VPI.  This limitation is, therefore, considered disclosed by Nakagawa.
Lastly, Applicant asserts that Nakagawa fails to disclose that “the drain of the amplification transistor is electrically connected to the gate of the conversion transistor” as required by the instant claim.  However, the Examiner respectfully disagrees.  The claim does not require that these elements are directly connected, but rather electrically connected, to each other.  Even though there are capacitors in the path, all of these 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 8, 9, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, et al. (US 20190096206 A1.)
Regarding claim 1, Nakagawa, et al. (hereafter, “Nakagawa”) discloses a solid-state image pickup element (Fig. 10B), comprising:
a photodiode (PD) configured to convert incident light into a photocurrent;
an amplification transistor (43) including a gate, a source, and a drain, the source is connected to a predetermined reference potential [0167 - 0170], the amplification transistor is configured to amplify a voltage between the gate being connected to a potential depending on the photocurrent (Fig. 2: 43 connected to FD, which holds a charge dependent on photocurrent accumulated from PD) and the source being connected to the predetermined reference potential (VPI), and is configured to output the amplified voltage at a connection to the drain [0167 - 0169]; and


However, while Nakagawa discloses “a predetermined potential lower than the predetermined reference potential” (“a voltage lower than the source potential… applied to the back gate”, [0176]), the reference fails to specifically state that the same predetermined potential is applied to both the anode of the photodiode and the back-gate of the amplification transistor.  Despite this, the Examiner maintains that such an arrangement would be obvious to one of ordinary skill in the art, given the disclosure of Nakagawa.
Nakagawa discloses that, in order to turn off the amplification transistor, a voltage lower than the source potential is applied to the back gate [0176.]  Because the source potential (VPI) is disclosed as a high potential power line [0170] and because the anode potential (VPD) is disclosed as a low potential power line [0170], then it would be obvious to one of ordinary skill in the art that the same potential can be applied to the back gate in order to turn off the amplification transistor as disclosed in [0176.]
Therefore, it would be obvious to one of ordinary skill in the art to apply the same predetermined potential (VPD) lower than the predetermined reference potential (VPI) to both the anode of the photodiode and a back-gate of the amplification 

Regarding claim 2, Nakagawa satisfies claim 1, further comprising:
a conversion transistor (41) configured to convert the photocurrent into a voltage between a gate and source, wherein the conversion transistor includes a source which is connected to a cathode of the photodiode (PD, connection shown in Fig. 10B) and the gate of the amplification transistor (43, connection shown in Fig. 10B), and
the drain of the amplification transistor is electrically connected to the gate of the conversion transistor (in view of the broadest reasonable interpretation of the term “connected,” this limitation is considered inherent.  Because transistors 41 and 43 are electrically connected as shown in Fig. 10B, then by definition the drain of one transistor must be electrically connected to the gate of the other; [0062.])

Regarding claim 4, Nakagawa satisfies claim 2, wherein the photodiode (PD), the conversion transistor (41), and the amplification transistor (43) are arranged in a predetermined light-receiving board (arranged on a substrate shown in Fig. 13), and
the potential supply section (75, 76, 77, 78, 79) supplies the light-receiving board with the same predetermined potential [0175.]
	
Regarding claim 8, Nakagawa satisfies an image pickup apparatus (Fig. 9, 90), comprising:

an amplification transistor (43) including a gate, a source, and a drain, the source is connected to a predetermined reference potential [0167 - 0169], the amplification transistor is configured to amplify a voltage between the gate being connected to a potential depending on the photocurrent (Fig. 2: 43 connected to FD, which holds a charge dependent on photocurrent accumulated from PD) and the source being connected to the predetermined reference potential (VPI), and is configured to output the amplified voltage at a connection to the drain [0167 - 0169]; and
a potential supply section (75, 76, 77, 78, 79) configured to supply an anode of the photodiode and a back-gate of the amplification transistor with a predetermined potential lower than the reference potential (“threshold voltage is shifted in the positive direction when a potential lower than a source potential is applied to the back gate,” [0176]); and
a signal processing circuit configured to process a signal output from the amplification transistor (horizontal readout circuit, 24.)

However, while Nakagawa discloses “a predetermined potential lower than the predetermined reference potential” (“a voltage lower than the source potential… applied to the back gate”, [0176]), the reference fails to specifically state that the same predetermined potential is applied to both the anode of the photodiode and the back-gate of the amplification transistor.  Despite this, the Examiner maintains that such an 
Nakagawa discloses that, in order to turn off the amplification transistor, a voltage lower than the source potential is applied to the back gate [0176.]  Because the source potential (VPI) is disclosed as a high potential power line [0170] and because the anode potential (VPD) is disclosed as a low potential power line [0170], then it would be obvious to one of ordinary skill in the art that the same potential can be applied to the back gate in order to turn off the amplification transistor as disclosed in [0176.]
Therefore, it would be obvious to one of ordinary skill in the art to apply the same predetermined potential (VPD) lower than the predetermined reference potential (VPI) to both the anode of the photodiode and a back-gate of the amplification transistor in order to be able to turn off the transistor as disclosed in Nakagawa without requiring an additional voltage source.

Claims 9 and 11 are variants of claims 2 and 4, and are interpreted and rejected accordingly.

Regarding claim 15, Nakagawa satisfies claim 1, wherein the source of the amplification transistor (43) is directly electrically connected (43 is directly connected to VPI) to the predetermined reference potential (VPI).

claim 16, Nakagawa satisfies claim 8, wherein the source of the amplification transistor (43) is directly electrically connected (43 is directly connected to VPI) to the predetermined reference potential (VPI).

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Sato, et al. (WO 2017179319 A1.)
Note: For greatest clarity, the English-language equivalent (US 20180146154 A1) of the above noted Japanese-language document will be used in the following rejection.
Regarding claim 3, Nakagawa discloses claim 2.  However, Nakagawa fails to disclose the light-shielded arrangement as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Sato, et al. (hereafter, “Sato.”)
Sato discloses a solid state image sensor (Fig. 2, 200) that has a power supply unit (210) and a pixel array unit (240.)  The pixel array unit comprises a photodiode (253/263) and an amplification transistor (257/267) that are arranged in a portion of the pixel array unit that is light-shielded (dummy pixel circuit, 260; [0010]) and a portion that is unshielded (effective pixel circuit, 250.)  Additionally, the power supply unit (210) exists outside of the effective pixel circuit area (shown in Fig. 4), and thus is not exposed to the light similar to the light-shielded dummy pixel circuit.  This dummy pixel circuit and arrangement is disclosed to measure noise so that it can be removed from the image sensor [0007.]

Therefore, it would be obvious to one of ordinary skill in the art to include a light-shielded section including dummy pixels in order to provide a method for determining and removing inherent sensor noise.

Claim 10 is a variant of claim 3 and is interpreted and rejected accordingly.

Claims 5, 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Mabuchi (US 20040130641 A1.)
Regarding claim 5, Nakagawa discloses claim 4.  However, Nakagawa fails to specifically disclose the buffer, subtractor, and comparator, as required by the instant claim.  Despite this, the Examiner maintains that such elements would be obvious to one of ordinary skill in the art, as taught by Mabuchi.
Mabuchi discloses a solid-state image pickup element (Fig. 1), with a column signal processing circuit (130.)  This column signal processing circuit (130) comprises a buffer configured to output a voltage signal output from the amplification transistor (112) (receives pixel signals a temporarily stores the signals, [0070]),
a subtractor configured to lower a level of the voltage signal from the buffer (performs CDS to remove FPN from the pixel signal, [0070]), and

These techniques are well known in the art as methods of noise removal and conversion from an electrical analog signal to a processed digital one for output to a display or to digital storage.  Therefore, it would be obvious to one of ordinary skill in the art to include similar column signal processing circuits in order to remove fixed pattern noise and convert the image to a digital signal for useable output.

Regarding claim 6, the combination of Nakagawa and Mabuchi satisfies claim 5.  Additionally, Nakagawa discloses the conversion transistor (41) and the amplification transistor (43) are arranged in a current-to-voltage conversion circuit configured to convert the photocurrent into the voltage signal (shown in Fig. 10B), and
the current-to-voltage conversion circuit has a power supply voltage different (75) from a power supply voltage (71) of the buffer, the subtractor, and the comparator.

Claims 12 and 13 are variants of claims 5 and 6, and are interpreted and rejected accordingly.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Mabuchi and further in view of Murakami (US 20140240565 A1.)
claim 7, the combination of Nakagawa and Mabuchi satisfies claim 5.  However, the combination fails to disclose that at least some of the elements are arranged on a circuit board stacked on the light-receiving board.  This arrangement is considered obvious to one of ordinary skill in the art, as taught by Murakami.
Murakami discloses a stacked image sensor (Fig. 1), where at least some of the peripheral circuits (32-1) are found on the same board as the light-receiving board (21) and other peripheral circuits (32-2) are found on a separate board (22.)  Furthermore, Murakami discloses that elements such as the comparator (65) and the negative electric potential generation circuit can be on either board (arrangements shown in Fig. 3 and Fig. 5).
Because Nakagawa and Mabuchi disclose elements such as the comparator and the negative potential generation circuit, it would be obvious to one of ordinary skill in the art that a similar arrangement to the one disclosed in Murakami can be employed.  By placing elements on separate stacked substrates, the overall width/height dimensions of the image sensor board can be kept to a minimum, thus allowing the image sensor itself to be more adaptable for smaller and more compact devices.

Claim 14 is a variant of claim 7 and is interpreted and rejected accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/JAMES M HANNETT/Primary Examiner, Art Unit 2698